DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 13-19 in the reply filed on 7/28/2021 is acknowledged.  Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Wu et al. (U.S. PG Pub. 2009/0065670 A1) [670].
Regarding Claim 1, Reference [670] discloses a plurality of leaves (22, 24, 26, 28); and a plurality of articulation points (30), wherein each leaf is connected to two different articulation points.
Regarding Claim 2, Reference [670] discloses wherein each of the plurality of leaves are substantially flat.
Claim 3, Reference [670] discloses wherein a first leaf is provided with one or more apertures (shown on Fig. 1 panel 22 connected to 60) for securing the hinge to a mounting surface.
Regarding Claim 4, Reference [670] discloses wherein a second leaf is provided with one or more apertures (shown on Fig. 1 panel 24 connected to 2) for securing an object to the hinge to pivotally secure the object to the mounting surface.
Regarding Claim 6, Reference [670] discloses having four leaves and four articulation points.
Regarding Claim 7, Reference [670] discloses wherein each articulation point is a joint between two leaves forming a knuckle.
Regarding Claim 8, Reference [670] discloses wherein each of the plurality of articulation points is actuated concurrently.
Regarding Claim 13, Reference [670] discloses a hinge for pivotally securing a frame substantially flush to a mounting surface, the hinge comprising a plurality of leaves and a plurality of articulation points wherein each leaf is connected to two articulation points and movement of at least one leaf connected to each articulation point occurs substantially simultaneously.
Regarding Claim 14, Reference [670] discloses comprising four leaves and four articulation points wherein one leaf is mounted to the mounting surface and the three remaining leaves are pivoted concurrently with one leaf pivoting about two different articulation points concurrently.
Regarding Claim 15, Reference [670] discloses the hinge of claim 13 for mounting a first side of the frame to the mounting surface such that the frame can be pivoted away from the mounting surface about the first side by way of opening a second opposing side of the frame.
Regarding Claim 16, Reference [670] discloses wherein the hinge has four leaves and four articulation points and in a first position the hinge is a substantially flat hinge.
Claim 17, Reference [670] discloses wherein in a second position the hinge has three sides to form an overall triangular shape.
Regarding Claim 18, Reference [670] discloses wherein two leaves form one side of the hinge in the second position.
Regarding Claim 19, Reference [670] discloses wherein in the second position a first side of the hinge is secured to the mounting surface and a second side of the hinge supports the frame.
Claims 1-4, 6-8, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Aral (U.S. 9,376,846 B2) [846].
Regarding Claim 1, Reference [846] discloses a plurality of leaves (50, 51, 52, 54, 54, 20, 20); and a plurality of articulation points (64, 58, 30, 70, 28, 36), wherein each leaf is connected to two different articulation points.
Regarding Claim 2, Reference [846] discloses wherein each of the plurality of leaves are substantially flat.
Regarding Claim 3, Reference [846] discloses wherein a first leaf is provided with one or more apertures (32) for securing the hinge to a mounting surface.
Regarding Claim 4, Reference [846] discloses wherein a second leaf is provided with one or more apertures (32) for securing an object to the hinge to pivotally secure the object to the mounting surface.
Regarding Claim 6, Reference [846] discloses having four leaves and four articulation points.
Regarding Claim 7, Reference [846] discloses wherein each articulation point is a joint between two leaves forming a knuckle.
Regarding Claim 8, Reference [846] discloses wherein each of the plurality of articulation points is actuated concurrently.
Claim 13, Reference [846] discloses a hinge for pivotally securing a frame substantially flush to a mounting surface, the hinge comprising a plurality of leaves and a plurality of articulation points wherein each leaf is connected to two articulation points and movement of at least one leaf connected to each articulation point occurs substantially simultaneously.
Regarding Claim 14, Reference [846] discloses comprising four leaves and four articulation points wherein one leaf is mounted to the mounting surface and the three remaining leaves are pivoted concurrently with one leaf pivoting about two different articulation points concurrently.
Regarding Claim 15, Reference [846] discloses the hinge of claim 13 for mounting a first side of the frame to the mounting surface such that the frame can be pivoted away from the mounting surface about the first side by way of opening a second opposing side of the frame.
Regarding Claim 16, Reference [846] discloses wherein the hinge has four leaves and four articulation points and in a first position the hinge is a substantially flat hinge.
Regarding Claim 17, Reference [846] discloses wherein in a second position the hinge has three sides to form an overall triangular shape.
Regarding Claim 18, Reference [846] discloses wherein two leaves form one side of the hinge in the second position.
Regarding Claim 19, Reference [846] discloses wherein in the second position a first side of the hinge is secured to the mounting surface and a second side of the hinge supports the frame.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. PG Pub. 2009/0065670 A1) [670].
Regarding Claim 5, Reference [670] discloses the claimed invention, but does not explicitly disclose wherein in a first position the hinge is substantially flat having a substantially consistent thickness of less than about 3/16 inch.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hinge have a thickness when lying flat to be less than 3/16 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, page 5, line 4, applicant has not disclosed any criticality for the claimed limitations.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aral (U.S. 9,376,846 B2) [846].
Regarding Claim 5, Reference [670] discloses the claimed invention, but does not explicitly disclose wherein in a first position the hinge is substantially flat having a substantially consistent thickness of less than about 3/16 inch.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hinge have a thickness when lying flat to be less than 3/16 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, page 5, line 4, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677